DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-23 and 25-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Step a) of claim 19 has been amended to recite obtaining electroencephalographic signals (plural). The remainder of the claim, and the remainder of its dependent claims, however, continue to reference the obtained electroencephalographic signal (singular). It is unclear to which of the plurality of electroencephalographic (EEG) signals the singular “electroencephalographic signal” is referring. The same indefiniteness issue is present in claims 32, 34, and 35. Proposed amendments for claim 19 are included in the “Conclusion” section below. The proposed amendments aim to clarify the intended invention based on a reading of the Specification. The same amendments would be mirrored in each of the independent claims. Regarding claim 20, the phrase “the zero-crossing statistical analysis of each electroencephalographic signal” lacks proper antecedent basis. It is believed that the phrase should be amended to read “the zero-crossing statistical analysis for each obtained electroencephalographic signal recording”. The same suggestion applies to claim 33 (claim 33 should be amended to include the phrase “perform the zero-crossing statistical analysis for each obtained electroencephalographic signal recording”). Claim 21 recites that the method includes a further step of evaluating the matching score. As claim 19 already recites determining a state of the brain based on the evolution of the matching score, it is unclear what further limitation claim 21 is providing to the claimed method. An evaluation of the matching score must take place in order to make a determination based on the matching score. A suggestion for amending claim 21 is also presented below in the Conclusion section. Claim 25 recites the singular phrase “the matching score”. As claim 19 recites calculating a plurality of matching scores, “the matching score” lacks proper antecedent basis. The Examiner suggests amending the claim to read “each matching score”. Regarding claim 26, the phrase “the matching score” in line 1 should be amended to read “the matching scores”. Furthermore, it remains unclear how a matching score, a numeric value, results in a “matching score function”. It is also unclear how a plurality of numeric values would result in a function. Claims 27 and 28 recite the phrase “the matching score”. As claim 19 recites calculating a plurality of matching scores, “the matching score” lacks proper antecedent basis. Suggested amendments are provided in the Conclusion section below. Regarding claim 29, the phrase “any one of” in line 1 should be deleted. Regarding claim 33, step ii. recites performing the zero-crossings analysis of at least one scalp electroencephalogram signal, but step i. provides for a scenario where only an intracranial electroencephalogram signal is obtained. Clarification is requested as to how step ii. is performed if step i. results in the obtaining of only an intracranial electroencephalogram signal. Further regarding claim 33, the term “monitor” in step iii. should be amended back to “compute”. Claims not explicitly rejected above are rejected due to their dependence on a rejected base claim.

Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered and they are not persuasive. Applicant’s amendments to the claims have overcome a number of the rejections under 35 U.S.C. 112(b), but as noted in paragraph 4 above, several indefiniteness issues remain within the claims. Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 101 are persuasive, and the rejection has been withdrawn.

Conclusion
The following are suggested amendments to overcome indefiniteness issues within several of the claims:
Claim 19 should be amended to read:
19.	A computer-implemented method for detecting brain activity patterns from [a] scalp electroencephalographic [signal] signals, the method comprising the steps of:
	a) obtaining electroencephalographic signals as a function of multiple channels and time;
	b) identifying, for each channel, the zero-crossings of [the] its corresponding electroencephalographic signal over a fixed threshold,
c) generating a zero-crossing representation of [at least one segment of the obtained electroencephalographic signal] the electroencephalographic signals with the identified zero-crossings;
d) obtaining at least one reference family of functions of time and channels from a zero-crossing statistical analysis of a zero-crossing representation of pre-recorded electroencephalographic signals, the functions of the at least one reference family of functions being real functions;
e) for each [segment of the obtained electroencephalographic signal]  segment of a plurality of segments of the generated zero-crossing representation, calculating a corresponding matching score by comparing said zero-crossing representation of the [segment of the obtained electroencephalographic signal] segment with at least one reference function from the at least one reference family of functions;
f) monitoring an evolution of the matching score over time [as a] based on a set of matching scores for successive [segments of the obtained electroencephalographic signal] segments of the generated zero-crossing representation, 
wherein, for each [segment of the obtained electroencephalographic signal] segment, the corresponding matching score relative to a zero-crossing representation of [the segment] a segment for one reference function T centered in t0 is defined by the formula:
ST(t0) = ΣkϵKΣtϵφ(k, t0)Tk(t-t0),
wherein ST(t0) is the matching score, the first sum runs over the set of channels kϵK, and the second sum runs over a defined subset tϵφ(k, t0) of zero-crossings for each channel k of the segment surrounding t0; and
g) determining a state of the brain [base] based on the evolution of the matching score.

	Claim 21 should be amended to read:
	21.	The method according to claim 19, further comprising a step of evaluating the matching [score] scores by setting a binary criterion on the matching scores.

	Claim 27 should be amended to read:
	27.	The method according to claim 19, wherein the step of calculating [the] each matching score includes comparing said zero-crossing representation of [the segment of the obtained electroencephalographic signal] a corresponding segment of the generated zero-crossing representation with two reference functions issued from two different reference families of functions.

	Claim 28 should be canceled.

None of the prior art teaches or suggests, either alone or in combination, a method for detecting brain activity patterns from a scalp EEG signal wherein a matching score is determined using the formula recited in claim 19, in combination with the other claimed steps. None of the prior art teaches or suggests, either alone or in combination, a system or a non-transitory computer program product/non-transitory computer-readable storage medium configured to perform a method that determines a matching score using the formula recited in claims 32, 34, and 35, in combination with the other claimed elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791